Citation Nr: 0304528	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from April 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 2000 
which denied service connection for hepatitis C.  In May 
2001, the case was remanded to the RO for additional 
development.


FINDING OF FACT

Hepatitis C began years after service and was not caused by 
any incident of service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran had active service in the Army from April 1967 to 
March 1969, including service in Vietnam.  He performed 
duties of an infantryman in service, was wounded in the left 
leg (residuals of that wound are service-connected), and was 
awarded a Purple Heart Medal.

Service medical records show that the veteran sustained a 
through-and-through gunshot wound to the left leg in April 
1968.  Initially, he underwent debridement of the wound, and 
spinal anesthesia was administered.  Records show that two 
units of blood were prepared for use during surgery, although 
the actual use of this blood is not documented.  It was noted 
that there was no artery involvement to his wound.  He was 
transferred to an evacuation hospital, where he underwent 
delayed primary closure of the wound.  Subsequently, he was 
transferred to a stateside hospital for further treatment and 
convalescence.  None of the records of these three 
hospitalizations show that he received a blood transfusion.

In August 1999, K. Monkemuller, M.D., wrote that the veteran 
had been treated at the Kirklin Clinic since 1998, and that 
he had chronic hepatitis C.  He said that while in the 
military, the veteran underwent "surgical intervention and 
exposure to blood products," and that these are the only 
possible risk factor for hepatitis that they could identify.  
He felt the veteran should be eligible for treatment and 
compensation of his hepatitis C through the VA system.  

In July 2001, the RO obtained all VA treatment records, which 
consisted of a chest X-ray report dated in July 1998, and 
outpatient treatment records dated in May 2000, which noted 
treatment for a nosebleed and a history of hepatitis C.  

In a letter dated in July 2001 informing the veteran of VA's 
duties to assist and notify, the veteran was requested to 
provide information to enable VA to obtain all treatment 
records for hepatitis since his discharge from service.  The 
veteran did not provide any information in response to this 
request.

Later, the veteran submitted the report of a hospitalization 
in Carraway Methodist Medical Center in October 2002, showing 
his treatment for cirrhosis, secondary to hepatitis C; fever; 
and cholelithiasis.  As history, it was noted that he had 
cirrhosis secondary to hepatitis C and alcohol.  

After twice rescheduling, the veteran failed to report for a 
VA examination in October 2002.  In a supplemental statement 
of the case dated in November 2002, the veteran was informed 
that if he was now willing to report for an examination, he 
should inform the RO within 60 days.  In addition, he was 
again asked to provide information regarding his treatment 
for hepatitis C.  The veteran did not respond to either of 
these requests.  According to a February 2003 statement from 
his representative, he has been unable to report for an 
examination due to his fragile health.

Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and the 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  All identified relevant 
evidence has been obtained to the extent possible.  After a 
Board remand, the veteran failed to identify all sources of 
hepatitis treatment since service.  He also failed to report 
for a VA examination which was scheduled and rescheduled for 
him in connection with his claim.  The duty to assist is not 
a one-way street, and the veteran has failed to cooperate in 
developing his claim.  38 C.F.R. § 3.159; Wood v. Derwinski, 
1 Vet.App. 190 (1991).  Under the circumstances, the Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
cirrhosis of the liver, will be rebuttably presumed if they 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113,; 38 C.F.R. 
§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

The veteran states that he contracted hepatitis C as a result 
of a blood transfusion in service.  In support of his claim, 
he submitted a statement from a private doctor noting that 
inservice "surgical intervention and exposure to blood 
products" were the only risk factors identified.  However, 
the veteran was separated from service in 1969, and this 
doctor did not begin treating him until 1998.  Moreover, the 
service medical records do not confirm that the veteran 
received a transfusion.  The transfusion itself purportedly 
occurred during a hospitalization; consequently, the relaxed 
standard of proof for service connection for disabilities 
claimed to have been incurred during combat does not apply.  
See 38 U.S.C.A. § 1154(b).  
  
The veteran did not respond to a request for information 
regarding his post-service treatment for hepatitis C, 
including records of the initial diagnosis.  There are recent 
records showing hepatitis with cirrhosis many years after 
service.  The evidence of record, showing hepatitis C many 
years after service, and a doctor's cursory statement many 
years after service noting simply that in-service "surgical 
intervention and exposure to blood products" were the only 
risk factors identified, is insufficient to establish service 
connection.  In this regard, the evidence upon which the 
doctor based his conclusion regarding the onset of the 
disease was not specified.  In addition, the nearly 30 years 
that elapsed between discharge from service and Dr. 
Monkemuller's treatment of the veteran, and the veteran's 
failure to provide any evidence of treatment during that 
period, or to report for an examination which may have 
elicited a more detailed history and opinion, are relevant 
factors which weigh against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The weight of the evidence now of record demonstrates that 
hepatitis C began many years after service and was not caused 
by any incident of service; the condition was not incurred in 
or aggravated by service.  The preponderance of the evidence 
is against the claim for service connection.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In the future, the veteran may apply to 
reopen his claim, although he should realize that he must 
cooperate in developing the evidence.



ORDER

Service connection for hepatitis C is denied.



____________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

